—In an action to recover damages for personal injuries, etc., the defendant Bancker Construction appeals from an order of the Supreme Court, Queens County (Flug, J.), dated February 19, 2002, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
*465Ordered that the order is affirmed, with costs.
The defendant Bancker Construction failed to demonstrate its prima facie entitlement to judgment as a matter of law (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]; Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the Supreme Court properly denied the motion for summary judgment. Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.